Citation Nr: 0108243	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral eye 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for left lower leg 
scarring.

3.  Entitlement to service connection for chronic left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Phoenix Regional Office (RO) June 1999 rating decision which 
declined to reopen the claims of service connection for 
bilateral eye disability and left lower leg scarring, and 
denied service connection for chronic left knee disability.

Appellate consideration of the claim of service connection 
for chronic left knee disability is held in abeyance pending 
completion of the development requested in the remand below.


FINDINGS OF FACT

1.  Service connection for bilateral eye disability and left 
lower leg scarring was denied by RO rating decision in April 
1960; no timely appeal therefrom was filed, with the result 
that the April 1960 decision became final.

2.  The evidence received in support of the application to 
reopen the claims of service connection for bilateral eye 
disability and left lower leg scarring, furnished since the 
April 1960 RO rating decision, is new, relevant, and 
probative of the issues at hand.



CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1960 RO rating 
decision denying service connection for bilateral eye 
disability is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).

2.  Evidence submitted since the April 1960 RO rating 
decision denying service connection for left lower leg 
scarring is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral eye disability and left 
lower leg scarring was denied by RO rating decision in April 
1960, based on findings that the veteran only had refractive 
error of the eye for which service connection could not be 
granted, and because his service medical records did not show 
any injury or trauma resulting in left lower leg scarring (no 
scars were identified on service separation medical 
examination).  No appeal from that decision had been filed by 
or on behalf of the veteran.  38 U.S.C.A. § 4005(b) (West 
1958) (now 38 U.S.C.A. § 7105); 38 C.F.R. § 3.104(a), 
effective May 29, 1959 to December 31, 1962 (now 38 C.F.R. § 
20.1103 (2000)).  Thus, the April 1960 RO rating decision 
denying service connection for bilateral eye disability and 
left lower leg scarring became final; it is not subject to 
revision on the same factual basis, but may be reopened on 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that not every piece of new evidence 
is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in April 1960.

Evidence of record at the time of the April 1960 RO rating 
decision included the veteran's service records, none of 
which showed any report or clinical finding indicative of any 
injury or trauma resulting in left lower leg scarring (no 
scarring was identified on service separation medical 
examination in March 1954).  On pre-induction medical 
examination in January 1952, the veteran's uncorrected 
distant right eye vision was 20/20; uncorrected distant left 
eye vision of 20/30 was correctable to 20/20.  During 
service, he received intermittent medical treatment for 
symptoms and impairment of the eyes, manifested by left eye 
weakness and pain (productive of headaches), bilateral 
hyperopia, and left eye exophoria (February 1953), and 
fatigue and strain of the eyes, apparently associated with 
guard duty (March 1953).  On service separation medical 
examination in March 1954, his uncorrected visual acuity was 
reported as 20/20, bilaterally.  

The veteran's DD-Form 214 shows that he served in Korea 
during the Korean Conflict.

A March 1960 Certificate of Attending Physician indicates 
that the veteran underwent vision examination in March 1954.  
His uncorrected visual acuity was initially reported as 20/20 
in the right eye and 20/20 minus on the left, but it was 
later reported as being correctable to 20/20, bilaterally.

A March 1960 Certificate of (another) Attending Physician 
indicates that he examined the veteran's eyes in March 1960.  
The veteran reportedly complained of seeing a "little black 
dot" with the left eye; his vision was examined and new 
glasses were prescribed.  The physician indicated that the 
veteran was farsighted and had bilateral farsighted 
astigmatism.  

In his March 1960 application for VA compensation or pension, 
the veteran reported that he saw spots in front of his eyes, 
associated with dizziness, and that he sustained some injury 
from barbed wire in service, resulting in left lower leg 
scarring.

Evidence submitted since the final RO rating decision in 
April 1960 includes private medical records from February 
1963 to July 1998, documenting intermittent treatment for 
symptoms and impairment involving the veteran's eyes.  During 
this period of treatment, there was evidence of impairment 
including reduced vision, chalazions, retinopathy, cataract, 
and glaucoma.  

At a December 1999 RO hearing, the veteran testified that, 
during his service in Korea, he mainly performed 
administrative office-type duties, but that he also performed 
guard duty.  Reportedly, his unit was never engaged in direct 
combat with the enemy but, at times, it was subjected to 
"harassment" attacks by the enemy (including small arms and 
mortar fire).  One night in about February 1953, he 
reportedly heard an explosion in the vicinity of his tent; he 
ran out of the tent to see what was happening and, as he 
exited the tent, a magnesium flare exploded in his immediate 
vicinity, temporarily blinding him and injuring his knee and 
left lower leg (he reportedly fell in a trench, injuring the 
left knee/leg).  Reportedly, the injuries which he sustained 
in that incident required a short period of hospitalization.  
On another occasion, while he was on guard duty, he became 
entangled in barbed wire, again injuring the left leg.  He 
believed that his current disabilities were related to the 
in-service incident whereby he was blinded and injured by the 
exploding flare.  He testified that he did not mention any 
impairment at the time of service separation medical 
examination because he just wanted to return home as quickly 
as possible (he was engaged to be married shortly after 
service separation).  

VA medical records from March to May 1999 document treatment 
for "chronic" left knee pain.  On examination in March 
1999, the veteran reported a history of "shrapnel;" X-ray 
study of the left knee showed internal derangement.  

At a January 2001 video conference hearing, the veteran 
essentially reiterated his previous contentions regarding the 
circumstances of the onset of his bilateral eye disability 
and left lower leg scarring.  He testified that he never 
experienced any eye or left leg problems prior to entering 
the service, and that he did not sustain any eye or left leg 
injury or trauma after separation from service.  He stated 
that he had bilateral eye disability and post-shrapnel 
scarring at the left lower leg, believing that such 
disabilities were related to his in-service injuries.

Based on the foregoing, the Board concludes that the newly-
submitted evidence, discussed above, is material to a 
reopening of the veteran's claims of service connection for 
bilateral eye disability and left lower leg scarring, in that 
it includes evidence that must be considered in order to 
fairly decide the merits of the claims.  In particular, the 
veteran's December 1999 and January 2001 detailed account 
relative to the nature, circumstances, and date of occurrence 
of his claimed in-service injuries giving rise to his 
bilateral eye disability and left lower leg scarring, are 
supported by the available service medical records (showing 
that he performed guard duty in Korea, and documenting 
treatment for bilateral eye impairment as he said he did).  
Moreover, the newly submitted clinical evidence documents the 
presence of various symptoms and impairment involving the 
veteran's eyes including, but not limited to, refractive 
error.  During the recent VA medical treatment, he reported a 
history of shrapnel injury and left knee/leg impairment was 
identified on examination.  Given the nature of the veteran's 
claims, and presuming credibility of his own contention 
consistent with Justus, 3 Vet. App. 510, the Board finds that 
there is new and material evidence sufficient to reopen the 
claims of service connection for bilateral eye disability and 
left lower leg scarring.


ORDER

New and material evidence having been submitted in support of 
the claims of service connection for bilateral eye disability 
and left lower leg scarring, the claims are reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 C.F.R. § 5103A(d)).

In this case, the veteran contends that he has chronic 
disability of the eyes, the left knee, and left lower leg 
scarring as a result of injury in service.  At his December 
1999 RO hearing, January 2001 video conference hearing, and 
in numerous written correspondence to the RO, he consistently 
stated that he did not have any eye problems, or left 
leg/knee injury or impairment prior to entering the service, 
and that he did not sustain any injury or trauma since 
separation therefrom.  During service in Korea, he reportedly 
sustained injury to the eyes and the left leg/knee during an 
enemy attack.  He indicated that he received medical 
treatment for injuries sustained in that attack prior to 
service separation but did not seek regular medical treatment 
for a number of years after separation from service.  
Reportedly, he underwent annual medical examinations in 
conjunction with post-service employment, informing the 
examiners of his history relating to the left knee impairment 
(he indicated that the company for which he worked during the 
initial years after service separation was no longer in 
business, and that he was unable to obtain any 
contemporaneous medical records from the old company).  He 
stated that he did not report any eye or left leg/knee injury 
or impairment on service separation medical examination 
because he just wanted to go home as quickly as possible (he 
was engaged to be married shortly after service separation).  

Regarding the claim of service connection for bilateral eye 
disability, it is noted that congenital or developmental 
defects and refractive error of the eye are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2000).  Thus, service connection may 
not be granted for defects of congenital, developmental or 
familial origin, absent superimposed disease or injury.  See 
VA O.G.C. Prec. Op. 82-90 (July 18, 1990), 55 Fed. 
Reg. 45,711 (1990).  Nevertheless, as the veteran appears to 
have had eye/vision problems in service and thereafter, the 
Board believes that clarification should be sought, including 
a review of the entire claims file to determine the nature 
and etiology of any chronic bilateral eye disability which 
may now be present.  Suttmann v. Brown, 5 Vet. App. 127, 137 
(1993).

With regard to the veteran's claims of service connection for 
chronic left knee disability and left lower leg scarring, 
although his service medical records do not document any 
pertinent report or clinical findings, post-service clinical 
evidence documents reports of history of shrapnel injury and 
shows the presence of disability of the left knee.  However, 
to establish service connection, competent medical evidence 
diagnosing a chronic disability and providing a nexus between 
that disability and service is required.  Although the 
veteran is not competent to render a medical opinion that any 
current disability is etiologically related to service or any 
incident occurring therein, see Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992), he is competent, as a layman, to 
describe personally observable symptoms (such as leg/knee 
pain).  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
Thus, the Board is of the opinion that the veteran should be 
afforded a VA orthopedic examination to determine the nature 
and etiology of any left knee disability and left lower leg 
scarring which may now be present.  Suttmann, 5 Vet. App. 
at 137.

At his January 2001 hearing, the veteran indicated that he 
had received treatment at a VA facility in St. Cloud, 
Minnesota, in about 1956.  Hearing transcript, 9.  Those 
records are not present in the claims file.  VA is held to 
have constructive notice of documents generated by VA, even 
if the documents have not been made part of the record in a 
claim for benefits.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  As VA is on notice that additional pertinent medical 
records may exist, the case must be remanded for further 
development with regard to this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any eye or left knee disability, or 
left lower leg scarring since service.  
After any necessary authorizations are 
obtained from the veteran, complete 
copies of all relevant VA or private 
reports of medical treatment (not 
already of record) should be obtained 
by the RO and added to the claims file.  
In particular, the VA treatment records 
from 1956 should be requested and, if 
available, should be associated with 
the claims file.  

3.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of all eye 
disabilities now present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  As refractive error of 
the eye is not considered a disease or 
injury for VA compensation purposes 
(38 C.F.R. § 3.303(c)), a definitive 
diagnosis is imperative; thus, the 
examiner should be asked to provide an 
opinion as to whether it is as likely 
as not that any other eye disability 
found is causally related to service.  
To the extent possible, the examiner 
should be asked to comment on any in-
service eye pathology as distinguished 
from post-service pathology.  If any of 
the foregoing cannot be determined, 
then that should be stated for the 
record.  A complete rationale for all 
conclusions reached should be provided.

4.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of 
any chronic left knee disability and 
left lower leg scarring which may now 
be present.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination.  Any testing or clinical 
studies, deemed necessary, should be 
performed.  The examiner should be 
asked to provide an opinion as to 
whether it is as likely as not that any 
chronic left knee disability and/or 
left lower leg scarring found are 
related to service, or any incident 
occurring therein.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the 
record.  A complete rationale for all 
conclusions reached should be provided.  

5.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for any 
scheduled examinations may adversely result in the outcome of 
his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 



